DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolfe (Us2010027494).

As to claim 15, Wolfe discloses a processor comprising: a reorder buffer configured to track a plurality of instruction operations corresponding to instructions fetched by the processor and not retired by the processor (Fig. 4, and message 410B, para. 0043); 
a load/store unit configured to execute load/store operations (para. 0043); 
and a control circuit coupled to the reorder buffer and the load/store unit, wherein the control circuit is configured to generate an acknowledge (Ack) response to an interrupt request received by the processor based on a determination that the reorder buffer will retire instruction operations to an interruptible point and the load/store unit will complete load/store operations to the interruptible point within a specified period of time (Fig.4, and para. 0043), and wherein the control circuit is configured to generate a non-acknowledge (Nack) response to the interrupt request based on a determination that at least one of the reorder buffer and the load/store unit will not reach the interruptible point within the specified period of time (para. 0051).
As to claim 16, Wolfe discloses the processor wherein the determination is the Nack response based on the reorder buffer having at least one instruction operation that has a potential execution latency greater than a threshold (Fig.4, and para. 0045, where denial occurs).
As to claim 18, Wolfe discloses the processor wherein the determination is the Nack response based on the load/store unit having at least one load/store operation to a device address space outstanding (Fig. 6, and para. 0060).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US20100274941) in view of Chin et al (US20160140064) hereinafter Chin.
As to claim 17, Chin discloses the processor wherein the determination is the Nack response based on the reorder buffer having at least one instruction operation that causes interrupts to be masked (para. 0051). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the system configuration of Chin with the circuity of Wolfe to leverage the efficiencies of the integration system, (para. 0006).

Claims 1-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe in view of de Cesare et al (US20120144172) hereinafter DeCesare.

As to claim 1, Wolfe discloses A system comprising: a plurality of cluster interrupt controllers, wherein a respective cluster interrupt controller of the plurality of cluster interrupt controllers is associated with a respective processor cluster comprising a plurality of processors (Fig. 3 illustrate a cluster of interrupt controller such as 330 couples to a plurality of processors such as 210a, para. 0033); and an interrupt controller coupled to the plurality of cluster interrupt controllers, wherein the interrupt controller is configured to receive an interrupt from a first interrupt source and is configured, based on the interrupt, to: perform a first iteration over the plurality of cluster interrupt controllers to attempt to deliver the interrupt (Fig.3, and para. 0034); 
based on non-acknowledge (Nack) responses from the plurality of cluster interrupt controllers in the first iteration, perform a second iteration over the plurality of cluster interrupt controllers (Fig.3, where a list and a priority is established, thus guiding acknowledgement, and para. 0032); 
Wolfe does not disclose wherein a given cluster interrupt controller of the plurality of cluster interrupt controllers, in the first iteration, is configured to attempt to deliver the interrupt to a subset of the plurality of processors in the respective processor cluster that are powered on without attempting to deliver the interrupt to ones of the respective plurality of processors in the respective cluster that are not included in the subset.
deCesare teaches in Fig. 8 wherein a given cluster interrupt controller of the plurality of cluster interrupt controllers, in the first iteration, is configured to attempt to deliver the interrupt to a subset of the plurality of processors in the respective processor cluster that are powered on without attempting to deliver the interrupt to ones of the respective plurality of processors in the respective cluster that are not included in the subset. (describes the routing of the interrupt to the processor which can be found in a plurality of power on/off modes, paras. 0071- 0075).; and wherein the given cluster interrupt controller, in the second iteration, is configured to power on the ones of the respective plurality of processors that are powered off and attempt to deliver the interrupt to the respective plurality of processors (Fig. 9, and paras. 0076, 0077). One of ordinary skill in the art before the effective filing date of the claimed invention would have use the interrupt routing features of DeCesare in the system of Wolfe to control the interrupt response latency, (para. 0007).
As to claim 2, Wolfe discloses the system wherein, during the attempt to deliver the interrupt over the plurality of cluster interrupt controllers: the interrupt controller is configured to assert a first interrupt request to a first cluster interrupt controller of the plurality of cluster interrupt controllers (Fig.3, and para. 0034); 
and based on the Nack response from the first cluster interrupt controller, the interrupt controller is configured to assert a second interrupt request to a second cluster interrupt controller of the plurality of cluster interrupt controllers (Fig.3, and para. 0032).
As to claim 3, Wolfe discloses the system wherein, during the attempt to deliver the interrupt over the plurality of cluster interrupt controllers: based on a second Nack response from the second cluster interrupt controller, the interrupt controller is configured to assert a third interrupt request to a third cluster interrupt controller of the plurality of cluster interrupt controllers (Fig.3, where a plurality of controllers are requested, which would allow for 3 requests, (paras. 0035, 0036).
As to claim 4, Wolfe discloses the system wherein, during the attempt to deliver the interrupt over the plurality of cluster interrupt controllers: based on an acknowledge (Ack) response from the second cluster interrupt controller and a lack of additional pending interrupts, the interrupt controller is configured to terminate the attempt (Fig. 3, where arbiter 310 manages the process, para. 0036).
As to claim 5, Wolfe discloses  the system wherein, during the attempt to deliver the interrupt over the plurality of cluster interrupt controllers: the interrupt controller is configured to assert an interrupt request to a first cluster interrupt controller of the plurality of cluster interrupt controllers; and based on an acknowledge (Ack) response from the first cluster interrupt controller and a lack of additional pending interrupts, the interrupt controller is configured to terminate the attempt (Fig. 3, and para. 0041).
As to claim 6, Wolfe discloses the system wherein, during the attempt to deliver the interrupt over the plurality of cluster interrupt controllers: the interrupt controller is configured to serially assert interrupt requests to one or more cluster interrupt controllers of the plurality of cluster interrupt controllers, terminated by an acknowledge (Ack) response from a first cluster interrupt controller of the one or more cluster interrupt controllers (Fig. 3, and para. 0041 where the preferred list is used).
As to claim 7, Wolfe discloseds the system wherein the interrupt controller is configured to serially assert in a programmable order (para. 0041with the ordered list arbitration).
As to claim 8, Wolfe discloses the system wherein the interrupt controller is configured to serially assert the interrupt request based on the first interrupt source, wherein a second interrupt from a second interrupt source results in a different order of the serial assertion (Fig.1 with controller 134, and para. 0031).
As to claim 9, Wolfe discloses the system wherein, during the attempt to deliver the interrupt over the plurality of cluster interrupt controllers: the interrupt controller is configured to assert an interrupt request to a first cluster interrupt controller of the plurality of cluster interrupt controllers (Fig. 1, and para. 0018 where handler 134 gives priority); and the first cluster interrupt controller is configured to serially assert processor interrupt requests to the plurality of processors in the respective processor cluster based on the interrupt request to the first cluster interrupt controller (Fig.1, and para. 0019).
As to claim 10, Wolfe discloses the system wherein the first cluster interrupt controller is configured to terminate serial assertion based on an acknowledge (Ack) response from a first processor of the plurality of processors (Fig. 6, and step 655, para. 0059).
As to claim 11, Wolfe discloses the system wherein the first cluster interrupt controller is configured to transmit the Ack response to the interrupt controller based on the Ack response from the first processor (Fig. 6, and step 660, para. 0059).
As to claim 12, Wolfe discloses the system wherein the first cluster interrupt controller is configured to provide the Nack response to the interrupt controller based on Nack responses from the plurality of processors in the respective cluster during the serial 
assertion of processor interrupts (Fig. 6, and step 670, para. 0060).
As to claim 19, Wolfe discloses a method comprising: receiving an interrupt from a first interrupt source in an interrupt controller ((Fig. 3 illustrate a cluster of interrupt controller such as 330 couples to a plurality of processors such as 210a, para. 0033); 
DeCesare teaches  in Fig. 8 of performing a first iteration of serially attempting to deliver the interrupt to a plurality of cluster interrupt controllers, wherein a respective cluster interrupt controller of the plurality of cluster interrupt controllers is associated with a respective processor cluster comprising a plurality of processors, wherein a given cluster interrupt controller of the plurality of cluster interrupt controllers, in the first iteration, is configured to attempt to deliver the interrupt to a subset of the plurality of processors in the respective processor cluster that are powered on  (power off/on modes, paras. 0071-0075) without attempting to deliver the interrupt to ones of the plurality of processors in the respective processor cluster that are not included in the subset (See Fig. 8); and based on non-acknowledge (Nack) responses from the plurality of cluster interrupt controllers in the first iteration, performing a second iteration over the plurality of cluster interrupt controllers by the interrupt controller, wherein the given cluster interrupt controller, in the second iteration, is configured to power on the ones of the plurality of processors (Fig. 9, and paras. 0076, 0077) that are powered off in the respective processor cluster and attempt to deliver the interrupt to the plurality of processors.
As to claim 20, Wolfe discloses the method wherein serially attempting to deliver the interrupt to the plurality of cluster interrupt controllers is terminated based on an acknowledge response from one of the plurality of cluster interrupt controllers (Fig. 3, and para. 0034).
Claims 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe in view of de Cesare and in further view of Chin .
As to claim 13, Wolfe as modified by deCesare does not explicitly disclose the system wherein the interrupt controller is included on a first integrated circuit on a first semiconductor substrate that includes a first subset of the plurality of cluster interrupt controllers, and wherein a second subset of the plurality of cluster interrupt controllers are implemented on a second integrated circuit on second, separate semiconductor substrate.
Chin teaches in Fig. 6 of a distributed systems configuration wherein the interrupt controller is included on a first integrated circuit on a first semiconductor substrate that includes a first subset of the plurality of cluster interrupt controllers, and wherein a second subset of the plurality of cluster interrupt controllers are implemented on a second integrated circuit on second, separate semiconductor substrate (para. 0045). Wolfe teaches wherein the interrupt controller is configured to serially assert interrupt requests to the first subset prior to attempting to deliver to the second subset (Fig.4, and para. 0043).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the system configuration of Chin with the circuity of Wolfe to leverage the efficiencies of the integration system, (para. 0006).
As to claim 14, Chin discloses the system wherein the second integrated circuit includes a second interrupt controller, and wherein the interrupt controller is configured to communicate the interrupt request to the second interrupt controller responsive to the first subset refusing the interrupt, and wherein the second interrupt controller is configured to attempt to deliver the interrupt to the second subset (Fig.6, and para. 0040).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the system configuration of Chin with the circuity of Wolfe to leverage the efficiencies of the integration system, (para. 0006).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11327786, and US9747225, among other teach the plurality and distribution of an interrupt controller system with affinity to processors.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184   

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184